FILED 117
Honorable James C. Kirkpatrick Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for a constitutional amendment proposed by initiative petition. The ballot title is:
         "Authorizes enactment of laws providing (1) services for the handicapped, (2) nonreligious textbooks, and (3) transportation for all public and nonpublic elementary and secondary school children."
Yours very truly,
                                  JOHN C. DANFORTH Attorney General